Plaintiff sued on an oral agreement for a 5 per cent. commission upon the sale of defendant's restaurant business, fixtures and good will. At the conclusion of plaintiff's proofs defendant moved for a directed verdict on the ground that the oral agreement to pay a commission (denied in its entirety by defendant) was void under the statute of frauds (CL 1948, §566.132 [Stat Ann 1947 Cum Supp § 26.922]) because the sale included an "interest *Page 427 
in real estate;" viz., a lease for a term of years, citingHannan Real Estate Exchange v. Traub, 217 Mich. 162. The trial court reserved decision under the Empson act* and the jury returned a verdict for plaintiff for $1,900, being 5 per cent. of $38,000, the actual sale price and the figure at which plaintiff claims the business was listed with it for sale. Thereafter the court denied defendant's motions for a new trial and for judgmentnon obstante veredicto and defendant appeals.
The statement of questions involved and discussion in defendant's brief go only to the correctness of the court's refusal to grant defendant's motions for a directed verdict and judgment non obstante veredicto and not at all to its denial of his motion for a new trial, which latter motion we, therefore, need not consider. Strong v. Kittenger, 300 Mich. 126; E.A.Pierce  Co. v. Sayers, 296 Mich. 508.
The meritorious question raised by defendant is whether the agreement sued upon by plaintiff was, in the language of the statute a "contract to pay any commission for or upon the sale of any interest in real estate" and, therefore, void because not in writing. In determining that question the controlling consideration is not, as defendant urges, what was actually sold by plaintiff for defendant, but, rather, whether the terms of the agreement itself were void under the statute when entered into. The trial court's refusal to grant a directed verdict or a judgment non obstante veredicto being in question, the evidence must be viewed in the light most favorable to plaintiff. So viewed, the testimony shows, as defendant's brief admits, that the defendant orally agreed to pay plaintiff a 5 per cent. commission for the sale of his restaurant business, fixtures and good *Page 428 
will, without any leasehold rights included, for a price of $38,000. Such an agreement, relating only to the payment of a commission for the sale of personalty and not for the sale of an interest in real estate, does not fall within the purview or operation of the statute. For all that appears in the record, the agreement was a perfectly valid one when and as entered into.
Although he has not done so directly, defendant might well have raised the basic question of whether plaintiff actually did sell the defendant's restaurant business, fixtures and good will only, without inclusion of defendant's leasehold rights, for $38,000, and thus become entitled to a commission under the terms of the agreement. Because defendant's brief states as involved in the case a question which might be considered to suggest it (Court Rule No 67, § 1 [1945]) and there is language in his brief which might be deemed to be at least an oblique reference to this question, we pass upon it to say that under the evidence it was a question of fact for the jury. While the written contract of purchase between defendant and the purchasers of defendant's business did require defendant to negotiate an extension of his lease with the landlord and to assign all present and extended leases to the purchasers, nevertheless it also appeared from the testimony that at the time of the trial, 7 months after the sale and when the purchasers were long in possession, defendant had not yet negotiated such an extension of lease nor had he succeeded in obtaining from the landlord the latter's consent to an assignment of the lease as required by its terms. According to the evidence, the purchasers bought for $38,000, the figure at which, as testified for the plaintiff, defendant had listed the property for sale without the lease. Testimony for the plaintiff concerning what occurred in negotiations between the defendant and purchasers in the presence *Page 429 
of one of plaintiff's officers at the time the sale was agreed upon, is susceptible of the construction that the sale covered only the business, fixtures and good will without the lease. Whether defendant's subsequent written undertaking to assign the lease to the purchasers was a gratuity or constituted part of the consideration for the $38,000 purchase price and, therefore, whether plaintiff did or did not sell for $38,000 precisely what was contemplated by the terms of the oral agreement for payment of a commission was a question of fact for the jury.
Judgment affirmed, with costs to plaintiff.
SHARPE, C.J., and BUSHNELL, BOYLES, REID, NORTH, BUTZEL, and CARR, JJ., concurred.
* CL 1948, § 691.691 et seq. (Stat Ann § 27.914 et seq.). — REPORTER.